DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority as a Continuation of PCT/CN2018/109451 filed 10/9/2018 and Chinese Applications PCTCN2018099717 filed 8/9/2018 and PCTCN2018100509 filed 8/14/2018 is acknowledged.
Claims 1-20 as filed 2/3/2021 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021, 8/10/2021, 11/22/2021 and 4/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US20210195657A1), hereafter Wu.



Regarding claims 1 and 11,
Wu discloses a terminal, comprising: a processor; and a memory, wherein the memory is configured to store a computer program (Fig. 4; paragraphs 120-129); the processor is configured to call and operate the computer program stored in the memory to perform a method for transmitting data (Fig. 2-3) comprising transmitting, by a terminal, a first preamble to a base station (Fig. 2, 205; paragraphs 75-80; CFRA request/preamble).
Wu further shows receiving, by the terminal, a first random access response (RAR) message transmitted by the base station and obtaining, by the terminal, an uplink transmission resource based on the first RAR message (Fig. 2, 210; paragraphs 75-84; RAR of CFRA request associated with available/obtainable CBRA resources) for transmitting, by the terminal, first uplink data on the uplink transmission resource, wherein the size of the uplink transmission resource supports the transmission of the first uplink data (Fig. 2, 215; paragraphs 75-85; granted Transport Block Size (TBS) determined based on CFRA/CBRA preamble).

Regarding claims 2 and 12,
Wu discloses obtaining, by the terminal, a to-be-transmitted media access control protocol data unit (MAC PDU) from a multiplexing and assembly entity as the first uplink data, wherein the multiplexing and assembly entity is configured to package newly transmitted uplink data into the MAC PDU (paragraphs 4, 70-75, 86-88).


Regarding claims 3 and 13,
Wu discloses obtaining, by the terminal, the to-be-transmitted MAC PDU from the multiplexing and assembly entity comprises checking a first buffer, by the terminal, whether data is stored therein, the first buffer being configured to store the MAC PDU in an msg3 (paragraphs 4, 70-75) and when the first buffer has data stored therein, deleting (i.e. flushing), by the terminal, data in the first buffer, and obtaining the to-be-transmitted MAC PDU from the multiplexing and assembly entity (paragraphs 86-88, 103).

Regarding claims 9 and 19,
Wu discloses obtaining data, by the terminal, from a first buffer; and determining the to-be-transmitted first uplink data based on the size of the data in the first buffer and the size of the uplink transmission resource, wherein the first buffer is configured to store a MAC PDU in an msg3 (paragraphs 3-4, 50, 58, 59, 65, 69).

Regarding claims 10 and 20,
Wu discloses selecting, by the terminal, the first preamble from a plurality of preambles configured by a network side, wherein the first preamble and a second preamble belong to a same preamble group, and the second preamble is a preamble selected in the RA process performed by the terminal in the last time (paragraphs 4, 70, 73, 81).


Regarding claims 4 and 14,
Wu discloses wherein transmitting the first uplink data on the uplink transmission resource comprises: checking a first buffer, by the terminal, whether data is stored therein, the first buffer being configured to store the MAC PDU in an msg3 (paragraphs 4, 70-75); when the first buffer has data stored therein, obtaining data, by the terminal, from the first buffer, and deleting (i.e. flushing), by the terminal, data in the first buffer after obtaining the data in the first buffer (paragraphs 86-88, 103); when the size of the obtained data is the same as the size of the uplink transmission resource, transmitting, by the terminal, the obtained data on the uplink transmission resource (paragraph 88-90); and when the size of the obtained data is different from the size of the uplink transmission resource, assembling, by the terminal, the MAC PDU through putting the obtained data into the multiplexing and assembly entity, wherein the size of the assembled MAC PDU is the same as the size of the uplink transmission resource, and the terminal transmits the assembled MAC PDU on the uplink transmission resource (paragraphs 90-91; granted TBS > second data block, sent to multiplexing & assembly entity for padding processing up to the granted TBS).







Regarding claims 6 and 16,
Wu discloses when the size of the data in the first buffer is greater than the size of the uplink transmission resource (paragraph 87), transmitting, by the terminal, a padding on the uplink transmission resource; transmitting, by the terminal, part of the data in the first buffer on the uplink transmission resource; transmitting, by the terminal, first indication information to the base station, the first indication information being configured to indicate that the size of the data in the first buffer is greater than the size of the uplink transmission resource; or indicating, by a MAC layer entity of the terminal, a transmission failure of part or all of Radio Link Control protocol data units (RLC PDUs) comprised in the data in the first buffer to a Radio Link Control acknowledge mode (RLC AM) entity transmission side, wherein the RLC AM entity transmission side retransmits part or all of the RLC PDUs after receiving the indication (paragraphs 85-89; MAC layer entity indicates upon flushing the buffer when granted TBS is smaller than the data block; Examiner note: Not alternative language (“or”) used, where only 1 of the transmitting/indicating steps is required when the size of the data in the buffer is greater than the size of the uplink resource).







Regarding claims 5 and 15,
Wu discloses wherein transmitting the first uplink data on the uplink transmission resource comprises: checking a first buffer, by the terminal, whether data is stored therein, the first buffer being configured to store the MAC PDU in an msg3 (paragraphs 3-4, 70-75), when the first buffer has data stored therein, obtaining the to-be-transmitted MAC PDU, by the terminal, from the multiplexing and assembly entity based on the data stored in the first buffer, wherein the size of the to-be-transmitted MAC PDU is the same as the size of the uplink transmission resource; and transmitting, by the terminal, the to-be-transmitted MAC PDU on the uplink transmission resource (paragraphs 85-90; if granted TBS = block size, data is obtained and transmitted). 

Regarding claims 7 and 17,  
Wu discloses when a downlink control channel that schedules the first RAR message is scrambled by a first radio network temporary identity (RNTI) (paragraphs 53, 57, 61, 62, 69), and a random access (RA) process currently performed by the terminal is triggered by beam failure recovery (BFR) (paragraphs 2, 29-32, 69), the terminal deletes the data in the first buffer (paragraphs 85-88); the first RNTI is other RNTIs in addition to a random access-radio network temporary identity (RA-RNTI), and the other RNTIs at least comprise a cell-radio network temporary identity (C-RNTI) (paragraph 69).



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Kim et al. (US20190320430A1).

Regarding claims 8 and 18,
Wu discloses PDCCH addressed via first RNTI and an RA process performed by the terminal is triggered by BFR (paragraphs 2, 28-33, 61-69); the first RNTI is other RNTIs in addition to an RA-RNTI, and the other RNTIs at least comprise a C-RNTI (paragraph 69), but Wu fails to expressly show the RAR message is scrambled by the first RNTI.
Kim discloses analogous method and apparatuses (UE, BS) for transmitting and receiving random access signals (Title) including deriving a RACH resource size based on the preamble format used (paragraphs 194-197) and downlink control channel RAR message scrambled by a first RNTI (paragraph 103).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wu by providing a downlink control channel RAR message scrambled by a first RNTI, as shown by Kim, thereby enabling UE-specific PDCCH delivery among a plurality of PDCCHs transmitted within a control region.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477